PER CURIAM.
The order of dismissal under review is affirmed with one modification. That portion of the above order dismissing the instant action for lack of subject matter jurisdiction is stricken as, in our view, the court had jurisdiction over the subject matter of this cause. See e. g., Art. V, § 5(b), Fla. Const.; §§ 26.012(2)(a), 34.01, Fla.Stat. (1979). In all other respects, the order under review is affirmed although we interpret the instant dismissal to be without prejudice to the plaintiff to attempt, if it chooses, re-service of the defendant under Sections 48.193(l)(g), 48.194, Fla.Stat. (1979), so as to secure personal jurisdiction over the defendant and thereby reactivate the present action. See e. g., Bradford White Corp. v. Aetna Insurance Co., 372 So.2d 994 (Fla.3d DCA 1979).
Affirmed as modified.